Blackburn, Judge.
In Fleeman v. Dept. of Human Resources, 208 Ga. App. 97 (430 SE2d 135) (1993), we reversed the trial court’s denial of Fleeman’s motion to dismiss based on the application of the doctrine of collateral estoppel. In Dept. of Human Resources v. Fleeman, 263 Ga. 756 (439 SE2d 474) (1994), the Supreme Court reversed, finding that collateral estoppel did not bar DHR’s claim under OCGA § 19-11-6 (a). Accordingly, this court’s original judgment is vacated, and the judgment of the Supreme Court is hereby made the judgment of this court and the trial court’s judgment is affirmed.

Judgment affirmed.


Pope, C. J., McMurray, P. J., Birdsong, P. J., Beasley, P. J., Cooper, Andrews, Johnson and Smith, JJ., concur.